Title: [James Madison] to William Allen, 13 June 1834
From: Madison, James
To: Allen, William


                        
                            
                                Dr. Sir.
                            
                            
                                
                                    
                                
                                June 13. 1834
                            
                        
                         
                        I enclose a check on the Branch Bank of Va. for one hundred & ninety four dolls. 67 cents which
                            please place to my credit on your books. I had written on the 27th. of May to Col. Peyton to remit to you on my account a
                            part of the proceeds of some of my tobacco which he had sold. From some mistake of my intention this was not done. Should
                            the mistake of which he has been apprized have been corrected, be pleased to place that remittance between 80 & 90
                            dollars, also to my credit. As it will be convenient to me to know the state of the balance, between us I will thank you
                            for an intimation of it.
                        
                            
                                
                            
                        
                    